Citation Nr: 1521486	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-31 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

2.  Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 30 percent for degenerative joint disease of the right knee, to include a rating in excess of 10 percent for right knee laxity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.J.
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1971 to August 1975 and from January 1978 to September 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2012 rating decisions of the RO in Columbia, South Carolina.  

The Veteran also appealed the issues of service connection for posttraumatic stress disorder (PTSD) and for sleep apnea.  

As to the sleep apnea issue, a February 2010 Statement of the Case was sent.  The RO received a VA Form 9 on February 25, 2010, on which the Veteran had marked that he wished to appeal all issues on all Statements and Supplemental Statements of the Case, but only provided argument as to PTSD.  VA regulations require that a Substantive Appeal must set forth specific arguments as to issues on appeal; an appeal which does not set forth specific argument may be dismissed.  38 C.F.R. § 20.202 (2014).  The RO accepted the February 2010 Form 9 as valid as to the PTSD issue, but closed out the appeal for sleep apnea for failure to respond in the Veterans Appeals Control and Locator System in April 2010.  The RO did not address the issue further and did not certify it to the Board.  The Veteran has not mentioned the issue since that time and did not address it during an April 2014 Board hearing.  The Board attempted to notify the Veteran that the Form 9 was not adequate in August 2014 and January 2015.  Both notice letters were returned as undeliverable.  The Veteran's representative was contacted to confirm the Veteran's address.  The representative notified the Board in January 2015 that they had no other contact information for the Veteran.  Moreover, the Veteran's representative received copies of the August 2014 and January 2015 letters, but offered no argument that the February 2010 Form 9 was an adequate Substantive Appeal as to the sleep apnea claim.  In light of the foregoing, the Board concludes that the issue of entitlement to sleep apnea is not presently within the Board's jurisdiction.

As to the PTSD issue, the RO granted service connection in a September 2010 rating decision.  The Veteran submitted additional evidence regarding the severity of his PTSD in August 2011, but did not disagree with disability rating or effective date assigned in the September 2010 rating decision.  The additional evidence was considered and an increased rating of 50 percent for PTSD was awarded in an April 2012 rating decision.  The PTSD issue has been resolved and is not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The Veteran testified before the undersigned at the April 2014 Board videoconference hearing as to the hemorrhoids issue.  A transcript of that hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board must remand these claims to afford the Veteran due process.  

The Board notes initially that, although the Veteran has a rating under Diagnostic Code (DC) 7336 for hemorrhoids, he was granted a separate compensable rating under DC 7332 for impairment of sphincter control of the rectum and anus in 2008.  The Board instructs that the AOJ, on remand, also consider whether an increased rating is warranted under DC 7332.  

The Veteran testified at the April 2014 hearing that his hemorrhoids disability had worsened since the last VA examination in November 2011.  The Veteran is entitled to a new VA examination.  See 38 C.F.R. § 3.327(a) (2014).  This examination should be adequate to rate the Veteran under both DCs 7332 and 7336.  

The Veteran seeks treatment through the VA Medical Center in Columbia, South Carolina.  The RO has associated VA treatment records through January 26, 2015.  The Board instructs that VA treatment records pertaining to hemorrhoids from January 26, 2015 to the present be associated with the claims file on remand.  

The Veteran's VBMS profile also indicates that there is an active Chapter 31 case.  This references VA's Vocational Rehabilitation and Employment Services (VR&E) program, but there is no supporting documentation in the VBMS file.  The Board remands to associate whatever existing VR&E records there may be with the compensation claims file.  

The Board also notes that the Veteran filed for disability benefits after leaving Federal civilian employment with the U.S. Postal Service in 2011.  The file reflects that the Veteran joined the Postal Service in 1999.  Federal civilian employees hired after 1986 are generally enrolled in the Federal Employees Retirement System (FERS).  The United States Office of Personnel Management (OPM) oversees the FERS program.  The claims file contains a March 2011 letter from OPM indicating that his disability retirement had been approved.  The FERS disability retirement program requires a claimant to file the claim with the employing agency, here the Postal Service, and a concurrent disability claim with the Social Security Administration (SSA).  See generally 5 C.F.R. § 844.201 (2014).  Although the RO did obtain the Veteran's SSA disability benefits file, the RO did not obtain the OPM or Postal Service disability benefits file.  OPM may order additional evaluations independently of any development conducted by the SSA.  See, e.g., 5 C.F.R. § 844.203 (2014).  To insure a complete record upon return of the file from remand, the Board instructs that the Veteran's OPM and Postal Service disability retirement files be obtained.  

The issues of entitlement to ratings in excess of those assigned for the bilateral knees were denied in an August 2012 rating decision.  The Veteran filed a timely notice of disagreement in September 2012.  A February 2015 statement of the case was issued.  The Veteran responded in March 2015 that he was appealing and requesting a videoconference hearing before a Veterans Law Judge.  The issues are remanded to afford the Veteran a hearing on these issues.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA vocational rehabilitation claims file and his VA treatment records from January 26, 2015 to the present pertaining to the hemorrhoids.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Obtain the Veteran's medical records and disability determinations from the U.S. Postal Service and the OPM.  All efforts to obtain Postal Service and OPM records should be fully documented, and request that the Postal Service and the OPM must provide negative responses if records are not available.

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of the service-connected hemorrhoids.  Any indicated tests should be accomplished.  The examiners should review the claims folder, to include any newly associated records obtained as a result of this remand.

The examiner assessing the current nature of the Veteran's hemorrhoids should comment on the current state of the disorder, and offer specific commentary on its manifestations, including whether the hemorrhoids are large or thrombotic, irreducible, and whether there is excessive redundant tissue, persistent bleeding, secondary anemia, or fissures.

The examiner should specifically address sphincter control and the necessity of wearing pads, as well as, the presence and frequency of leakage and involuntary bowel movements.

4.  Then, the AOJ should readjudicate the hemorrhoid claim on the merits under both DCs 7332 and 7336.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Regarding the increased rating issues for the left and right knees, schedule the Veteran for a hearing before via videoconference, and notify him and his representative of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2014).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

